Title: From George Washington to Captain Lachlan McIntosh, Jr., 27 May 1778
From: Washington, George
To: McIntosh, Lachlan Jr.


                    
                        [Valley Forge, 27 May 1778]
                    
                    Captain Lachlan McIntosh of the first Georgia Regiment is to attend Brigadier General McIntosh in the Western Department while he shall have occasion for him, acquainting his Commanding Officer in Georgia of the same, when Opportunity offers.
                    The Captain’s stay in Camp this Winter for improving himself in discipline is approved and while he remains with the General he is to act as Brigade inspector to the Troops under his command. His rank in the line of the Army is not to be prejudiced by this appointment or his absence on the command on which he is now ordered. Given at Head Qrs this 27th day of May Anno Domini 1778.
                